DETAILED ACTION
Applicant's submission filed on July 11, 2022 in response to Office Action dated April 15, 2022 has been entered. Claims 1-20 are pending in this application.

Response to Amendment
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of new grounds of rejection necessitated due to claim amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 9-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sindia (US Patent Application Publication No. 2017/0188129), and further in view of Ermilov (US Patent Application Publication No. 2016/0124707).
Regarding claim 1, Sindia teaches an earpiece (Fig. 1 item 102, Paragraph 0026) comprising:
an earpiece housing (Fig. 1 items 202, 204, Paragraphs 0041-0042);
5at least one speaker (Figs. 1-2 items 104, Paragraphs 0026, 0028, 0041);
a plurality of sensors disposed within the earpiece housing (Figs. 1-2 items 106, 108, 110, Paragraphs 0026, 0043);
a processor disposed within the earpiece housing and operatively connected to the plurality of sensors and the at least one speaker (Paragraphs 0026, 0038-0043, 0075);
wherein the processor is configured to use an artificial intelligence framework to evaluate 10sensor input from the plurality of sensors to generate advice to the user (Figs. 3-6, Paragraphs 0052-0072); wherein the processor is configured to use the artificial intelligence framework to determine a contextually relevant time to deliver the advice to the user; wherein the processor is configured to control delivery of the advice to the user at the contextually relevant time (Figs. 8-9, Paragraphs 0075-0082 determine conditional time when to alert (advice) and then issue alert (Advice)) (Paragraphs 0015-0083 for complete details, 0084-0127 details about information on any object).
Sindia teaches determining distance and velocity and waiting until they are beyond their threshold values and thus delaying the delivery until the contextually relevant time, but Sindia does not specifically teach it as to delay the delivery of the advice to the user until the contextually relevant time.
However, in the similar field, Ermilov teaches to delay the delivery of the advice to the user until the contextually relevant time (Paragraphs 0126, 0146-0148) (Paragraph 0077-0137 for details).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Sindia to delay the delivery of the advice to the user until the contextually relevant time as taught by Ermilov in order to “delay the delivery of information, e.g., because more critical information is being played back” or “in some cases, a delayed message will no longer be relevant by the time that the system 102 is capable of presenting it (e.g., because the user has moved to a new  context in which the information is no longer relevant)” (Ermilov, Paragraph 0126).
Regarding claim 2, Sindia teaches the advice is in a form of information (Paragraph 0046 information about vehicle approaching from left or right, 0103). Ermilov teaches the advice is in a form of information (Paragraph 0006 information about interaction space, 0121-0126).
Regarding claim 3, Ermilov teaches the advice is in a form of a product or service recommendation (Paragraphs 0086, 0118, 0203, 0205).
Regarding claim 9, Sindia teaches a device (Fig. 1 item 102, Paragraph 0026) comprising:
a housing (Fig. 1 items 202, 204, Paragraphs 0041-0042);
5at least one speaker (Figs. 1-2 items 104, Paragraphs 0026, 0028, 0041);
a plurality of sensors disposed within the housing (Figs. 1-2 items 106, 108, 110, Paragraphs 0026, 0043);
wherein the processor is configured to use an artificial intelligence framework to evaluate 10sensor input from the plurality of sensors to generate advice to the user (Figs. 3-9, Paragraphs 0052-0072, 0075-0082 evaluate sensor inputs to determine conditional time when to alert (advice) and then issue alert (Advice)) (Paragraphs 0015-0083 for complete details, 0084-0127 details about information on any object).
Sindia teaches determining distance and velocity and waiting until they are beyond their threshold values and thus obviously teaches to determine a contextually relevant time to deliver the advice to the user, and to delay the delivery of the advice to the user at the contextually relevant time, but Sindia does not specifically teach it as to determine a contextually relevant time to deliver the advice to the user and to delay the delivery of the advice to the user until the contextually relevant time.
However, in the similar field, Ermilov teaches to determine a contextually relevant time to deliver the advice to the user (time of playback end or critical information delivery), and to delay the delivery of the advice to the user at the contextually relevant time (deliver at end of critical information delivery) (Paragraphs 0126, 0146-0148) (Paragraph 0077-0137 for details).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Sindia to determine a contextually relevant time to deliver the advice to the user, and to delay the delivery of the advice to the user at the contextually relevant time as taught by Ermilov in order to “delay the delivery of information, e.g., because more critical information is being played back” or “in some cases, a delayed message will no longer be relevant by the time that the system 102 is capable of presenting it (e.g., because the user has moved to a new  context in which the information is no longer relevant)” (Ermilov, Paragraph 0126).
Regarding claim 10, Sindia teaches a transceiver operatively connected to the processor for operative communication with a network of one or more additional devices (Paragraphs 0069-0072). Ermilov teaches a transceiver operatively connected to the processor for operative communication with a network of one or more additional devices (Paragraphs 0173-0179).
Regarding claim 11, Sindia teaches wherein each of the one or more additional devices include one or more sensors and wherein the one or more additional devices are each configured to communicate data from the one or more sensors to the processor of the device (Paragraphs 0069, 0072). Ermilov teaches wherein each of the one or more additional devices include one or more sensors and wherein the one or more additional devices are each configured to communicate data from the one or more sensors to the processor of the device (Paragraphs 0173-0179).
Regarding claim 12, Sindia teaches wherein the device is an earpiece and wherein the housing is an earpiece housing (Figs. 1-2). Ermilov teaches wherein the device is an earpiece and wherein the housing is an earpiece housing (Figs. 1, 6-8).
Regarding claim 13, Sindia teaches wherein the network is an IoT network (Paragraphs 0069 connecting any external device as computer or processor-based device, 0072 connecting variety of sensor devices). Ermilov teaches wherein the network is an IoT network (Paragraphs 0078-0129 connecting variety of sensors and devices).
Regarding claim 14, Sindia teaches a method of providing advice using a device, the method comprising:
monitoring a plurality of sensors using the device (Paragraphs 0033-0040); and
using an artificial intelligence platform of the device to generate advice to a user of the device based on contextual understanding at least partially determined using data from the plurality of sensors; using the artificial intelligence platform of the device to determine a contextually relevant time to deliver the advice to the user; delivering the advice to the user through the device after a delay and at the contextually relevant time (Paragraphs 0052-0082 determine conditional time when to alert (advice) and then issue alert (Advice), delayed until distance and velocity cross threshold limits) (Paragraphs 0015-0083 for complete details).
Sindia teaches determining distance and velocity and waiting until they are beyond their threshold values and thus delaying the delivery until the contextually relevant time, but Sindia does not specifically teach it as to delay the delivery of the advice to the user until the contextually relevant time and does not teach specifically that the contextually relevant time is at least partially determined using additional data from the plurality of sensors.
However, in the similar field, Ermilov teaches to determine a contextually relevant time to deliver the advice to the user (time of playback end or critical information delivery), and to delay the delivery of the advice to the user at the contextually relevant time (deliver at end of critical information delivery), and the contextually relevant time is at least partially determined using additional data from the plurality of sensors (user movement to non-relevant context, detection of user moving from one area to another area) (Paragraphs 0117-0126, 0146-0148) (Paragraph 0077-0137 for details).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Sindia to determine a contextually relevant time to deliver the advice to the user, and to delay the delivery of the advice to the user at the contextually relevant time, and the contextually relevant time at least partially determined using additional data from the plurality of sensors as taught by Ermilov in order to “delay the delivery of information, e.g., because more critical information is being played back” or “in some cases, a delayed message will no longer be relevant by the time that the system 102 is capable of presenting it (e.g., because the user has moved to a new  context in which the information is no longer relevant)” (Ermilov, Paragraph 0126).
Regarding claim 15, Sindia teaches the advice is in a form of information (Paragraph 0046 information about vehicle approaching from left or right). Ermilov teaches the advice is in a form of information (Paragraph 0006 information about interaction space, 0121-0126).
Regarding claim 16, Ermilov teaches the advice is in a form of a product or service recommendation (Paragraphs 0086, 0118, 0203, 0205).
Regarding claim 18, Ermilov teaches the step of determining where the user is located (Paragraphs 0083, 0085, 0093, 0120).
Regarding claim 19, Sindia teaches the step of determining the user's activity (Paragraph 0034 user moving his/her head or body). Ermilov teaches the step of determining the user's activity (Paragraphs 0104, 0108-0116 user interaction and movement activities determined).
Regarding claim 20, Ermilov teaches the step of determining whether the user has made any requests (user manual interaction) and wherein the advice is based at least in part on context of where the 15user is (in store, on transportation), what the user is doing (navigating in store, travelling) and any requests made by the user (explore products via menu) (Paragraphs 0108-0126).

Claims 4-5, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sindia and Ermilov as applied to claims 3, 16 above, and further in view of Ibrahim (US Patent Application Publication No. 2018/0322861).
Regarding claim 4, Ermilov teaches a product or service recommendation (Paragraphs 0086, 0118, 0203, 0205), but Sindia and Ermilov do not teach a sponsor of a product or service.
However, in the similar field, Ibrahim teaches the product or service recommendation for a product or service of a sponsor (Paragraphs 0102-0106).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Sindia and Ermilov to provide the product or service recommendation for a product or service of a sponsor as taught by Ibrahim in order to “increase recipient’s tendency to visit the sponsoring retailer” (Ibrahim, Paragraph 0103).
Regarding claim 5, Ibrahim teaches wherein the artificial intelligence framework determines where 25the user is and what the user is doing and wherein the advice is based at least in part on context of where the user is and what the user is doing (Paragraphs 0102-0106 repeat shopper located in retail environment and providing promotional incentives and notice of sale advices). Ermilov teaches wherein the artificial intelligence framework determines where 25the user is and what the user is doing and wherein the advice is based at least in part on context of where the user is and what the user is doing (Paragraphs 0108-0126).
Regarding claim 17, Ibrahim teaches the product or service recommendation for a product or service of a sponsor (Paragraphs 0102-0106).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sindia and Ermilov as applied to claim 1 above, and further in view of Nielsen (US Patent Application Publication No. 2013/0039517).
Regarding claim 6, Sindia and Ermilov do not teach the earpiece provides for tinnitus relief.
However, in the similar field, Nielsen teaches the earpiece provides for tinnitus relief (Paragraphs 0091-0104).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Sindia and Ermilov to include the earpiece providing for tinnitus relief as taught by Nielsen in order to provide “a hearing aid having means for alleviating tinnitus” (Nielsen, Paragraph 0003).
Regarding claim 7, Nielsen teaches the advice to the user is associated with tinnitus (Paragraph 0109).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sindia, Ermilov and Nielsen as applied to claim 7 above, and further in view of Winkler (US Patent Application Publication No. 2014/0046230).
Regarding claim 8, Nielsen teaches generating or receiving fractal music for tinnitus relief (Paragraph 0116), but Sindia, Ermilov and Nielsen do not teach the earpiece further includes a memory and wherein an audio file for treating tinnitus is stored on the memory.
However, in the similar field, Winkler teaches earpiece with a memory storing an audio file for treating tinnitus (Paragraph 0068 “The acoustic signal can further be included as part of a hearing aid, a device worn behind the ear or in an implant within the ear” (emphasis added)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Sindia, Ermilov and Nielsen to include the earpiece with a memory storing an audio file for treating tinnitus as taught by Winkler so that the user can “use when necessary, or as instructed by the therapist, to treat the tinnitus” (Winkler, Paragraph 0068).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEMANT PATEL whose telephone number is (571)272-8620. The examiner can normally be reached M-F 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HEMANT PATEL
Primary Examiner
Art Unit 2653



/HEMANT S PATEL/           Primary Examiner, Art Unit 2653